Citation Nr: 0823497	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-27 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility to nonservice-connected disability pension 
benefits.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, on the basis that the 
appellant's claim to reopen for basic eligibility for VA 
nonservice-connected 



pension was not supported by new and material evidence with 
which to reopen a previously denied claim therefor.  An 
election for de novo review was thereafter received by the 
RO, and, by a May 2006 decision of the RO's decision review 
officer, the appellant's claim was found to have been 
reopened with new and material evidence involving a statement 
of service from the National Personnel Records Center (NPRC).  
Following the RO's additional contact with the NPRC 
indicating that there was no official record confirming 
reacquisition of Army of the United States (AUS) status by 
the appellant, the DRO denied the reopened claim for basic 
eligibility for VA pension on its merits.  


FINDINGS OF FACT

1.  The appellant is without qualifying military service to 
establish basic eligibility for VA nonservice-connected 
disability pension benefits.  

2.  The service department has certified that, while the 
veteran had been conferred AUS status in 1947, revocation of 
that status was effectuated in November 1953 and it was not 
thereafter reacquired.

3.  The appellant has received explicit notice that he should 
submit any documents he has from the service department 
showing that he had military service qualifying him for VA 
disability pension, and the record as a whole fails to 
establish that he had qualifying military service to 
establish basic eligibility for VA pension.  


CONCLUSION OF LAW

The appellant is not basically eligible for VA nonservice-
connected disability pension benefits.  38 U.S.C.A. 
§§ 101(2), 107(a), 1502, 1521, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.3, 3.6, 3.40, 3.41, 3.203 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

There was a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  These 
provisions redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  In September, October, 
and December 2005 letters, the RO notified the appellant of 
the type of service necessary to establish basic eligibility 
for VA nonservice- connected disability pension and informed 
him that service in the Commonwealth Army (USAFFE), including 
recognized guerrilla service prior to July 1, 1946, or the 
new Philippine Scouts under Public Law 190, did not meet this 
requirement.  He was adequately informed of the information 
and evidence needed to substantiate his claim.  The appellant 
was also informed of his responsibilities in the development 
of the claim, and VA's responsibilities, which the RO 
fulfilled.  The appellant was notified and made aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence.  While no longer 
legally required, the RO also asked the appellant to provide 
any evidence in his possession that pertains to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Throughout the appeal, the appellant has been informed 
repeatedly that the only evidence that could substantiate his 
claim was documentation from the service department showing 
he had the requisite service.  The law specifically excludes 
service in the Regular Philippine Army, including service 
with the recognized guerrillas prior to July 1, 1946, or in 
new Philippine Scouts under Public Law 190, for purposes of 
establishing eligibility to VA pension benefits.  See Cacalda 
v. Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, 
the Board finds that there is no legal basis on which the 
appellant's claim can be granted. As the law and not the 
evidence is dispositive on this issue, it must be denied 
because of lack of legal merit.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. §§ 3.40, 3.41; see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board is cognizant of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on claim for VA benefits.  While VCAA 
notice was not provided prior to the RO's initial decision on 
the claim, the Board finds that the lack of such pre-decision 
notice is not prejudicial to the appellant as the notice was 
complete prior to certification of the appellant's case to 
the Board and the content of the notice complied fully with 
statutory and regulatory requirements.

Moreover, the United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be "cured" 
by notification followed by readjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II); see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
("The Federal Circuit specifically mentioned two remedial 
measures: (1) The issuance of a fully compliant [section 
5103(a)] notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).

Here, the appellant's claim was most recently adjudicated by 
the RO in its statement of the case of May 2006, a point in 
time subsequent to the date that VCAA notice was provided.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a statement of the case that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding a statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The appellant received explicit notice that absent 
the service department evidence of qualifying service, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.

In connection with his claim to reopen, the appellant has 
submitted September 2005 information from the NPRC and other 
documents, and it is shown that the RO thereafter requested 
verification of the appellant's service from the service 
department via the NPRC, which determined that there were no 
official records to confirm that the veteran had reacquired 
AUS status.  The appellant has had multiple opportunities to 
respond with additional evidence or argument on this ground 
for denying his claim.  He has not, however, come forward 
with appropriate evidence. Further, there is no indication 
that there any reasonable possibility that such evidence 
exists.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the claimant to proceed 
to adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's period 
of active service and no other development is warranted 
because VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant or as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non- 
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal as to whether the appellant has basic 
eligibility for VA nonservice-connected pension benefits, the 
appellant has been provided with notice of the legal 
definitions critical to his claim that he is a veteran 
entitled to pension benefits, but he was not provided with 
notice of the type of evidence necessary to establish the 
effective date related to the award of pension benefits (as 
the appellant is more than 65 years of age, degree of 
disability is not a factor in his pension claim).  Despite 
the inadequate notice provided to the appellant relative to 
an effective date, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, 4 Vet. App. at 394 (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the appellant does not have legal 
eligibility to VA nonservice-connected pension benefits, any 
question as to the appropriate effective date to be assigned 
is rendered moot.

Analysis

Turning to the merits of the appellant's claim, the appellant 
maintains that he is entitled to VA pension benefits based on 
his service during World War II, which he argues qualifies 
him to be a veteran.  He submits evidence in support of his 
entitlement, including copies of an Honorable Discharge 
Certificate from the Army of the United States; a January 
1947 extract indicating recognition of AUS status for the 
appellant; a War Department Adjutant General Office Form 53-
55, Enlisted Record and Report of Separation denoting 
honorable active service from July 1942 to April 1947; and 
one or more certificates or affidavits from individuals with 
whom he served.  

The record reflects that the service department in December 
1947 determined that the appellant had enlisted in the AUS on 
July 25, 1943 and was returned to military control on 
November 26, 1946, and that he was not in a casualty status 
for the period from March 30, 1945, to April 3, 1945, or from 
August 1, 1945, to November 25, 1946.  It, too, was found 
that his loyalty status was not in question.  By further 
action of the service department in November 1953, the 
appellant's AUS status was revoked on the basis that he "had 
been disbanded prior to 14 July 1942 and was not on active 
duty as of that date."  It was further determined by the 
service department that any military service the appellant 
may have had was as a member of the Philippine Army, inducted 
into the service of the Armed Forces of the United States.  

Received by VA in May 1965 was a USARCEN Form 632, Additional 
Information, provided by the service department indicating 
that the appellant, while still a member of the Philippine 
Commonwealth Army, was released from the service of the Armed 
Forces of the United States on June 30, 1946, while in a no 
casualty status.  Beleaguered status was noted from February 
16, 1942, to May 6, 1942; missing status was noted from May 
7, 1942, to May 8, 1942; and a no casualty status was noted 
from May 9, 1942, to June 30, 1946.  Alleged guerrilla 
service from May 9, 1942, to June 30, 1946, was found to be 
not supported.  From May 7, 1942, to May 8, 1942, the 
appellant was with his unit awaiting disbandment.  No 
prisoner-of-war status or recognized guerrilla service was 
indicated.  

Various attempts of the appellant to establish basic 
eligibility for VA pension followed in which he alleged he 
had qualifying military service, each of which was finally 
denied by VA.  This appeal stems from a claim to reopen filed 
in August 2005, and in connection therewith, the appellant 
submitted September 2005 correspondence from the NPRC, which 
included a National Archives and Records Administration Form 
13038, Certificate of Military Service, indicating that the 
appellant was a member of the AUS from July 1942 to April 
1947.  On the basis of that submission, the RO determined 
that the appellant had submitted new and material evidence 
with which to reopen his previously denied claim.  

However, further development was then undertaken by the RO, 
which included contact with the NPRC in April 2005 in an 
effort to obtain confirmation of the appellant's service in 
the AUS.  The NPRC responded in May 2006 with the reply that 
there were no official records to confirm that the appellant 
had reacquired AUS status.  It was this information from the 
NPRC that prompted the DRO to deny the veteran's reopened 
claim on its merits.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b). "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service except for specified benefits 
including disability compensation benefits authorized by 
chapter 11, title 38, United States Code.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.  Such service is deemed not to be 
active service for purposes of granting nonservice-connected 
pension benefits.  Cacalda, 9 Vet. App. at 264.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2007).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2007).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States, dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits. Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2007).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40 (2007).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2007).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Following a complete review of the evidence of record, it is 
concluded that there is no showing that the appellant had 
qualifying military service to establish basic eligibility 
for VA pension benefits.  The information provided to the 
appellant in September 2005 by the NPRC as to the existence 
of AUS status has been proven to be incorrect, there being no 
official record or documentation supporting reacquisition of 
AUS status.  The Board regrets the fact that the appellant 
was furnished that incorrect information and such error may 
have raised an expectation on his part that a determination 
for basic eligibility for VA pension would be forthcoming.  
However, the record is clear that there has been no change in 
the service department's finding of no AUS status since it 
was so determined in November 1953 and it is pointed out that 
VA is bound to accept the service department's finding as to 
the existence or absence of qualifying military service.  See 
Soria v Brown, 118 F.3d 748 (Fed. Cir. 1997) (interpreting 38 
C.F.R. § 3.203 as requiring "official documentation issued by 
a United States service department for verification of the 
claimed service by" the U.S. service department); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) (VA is prohibited from 
finding, on any basis other than a service department 
document which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the United States Armed Forces). 

In view of the foregoing, the Board must conclude that the 
appellant does not have the type of service, enumerated in 
the above-cited legal authority, that would establish basic 
eligibility for VA nonservice-connected pension benefits.  
Accordingly, the appeal must be denied for a lack of legal 
merit.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40; Cacalda, 
9 Vet. App. at 264-65 (where law is dispositive, not 
evidence, appeal should be terminated for lack of legal merit 
or lack of entitlement under the law); Sabonis, 6 Vet. App. 
at 430.




ORDER

The appellant does not have basic eligibility for VA 
nonservice-connected pension benefits, and the appeal is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


